OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS Or 1EXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



            STATE OF TEXAS
            PENALTY FOR
                                                            .0 2 :1M
            PRIVATE'US   t-
                                                             00042 79596-/* /FEe'l 9>2M5
2/18/2015                              Q.U.           MAILED FROM ZlK£t®ll^tff<V''1 v
CAVITT, DONALD RAY JR.          Tr. Ct. No. W09-60428-H (A)       .,WR-32,756r11,
The Court has dismissed your application for writ of habeas corpus witho^wptt^n';
order; the sentence has been dischajged Sic Exparte Harrington, 310S.WSd
452 (Tex. Crim. App. 2010).      —^

                                                                          Abel'Ar


                                jjAsD RAY CAVITTsJR.                      •--L>TF
                                                                              '   /


                               AST TEXAS TREATMENT FACILITY - TDC
                             #1888682
                             TIP, INnnTRIftU0


KGjysse                                                       l^liiff'ii''««',t